DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (Claims 13-16) in the reply filed on 07/09/2021 is acknowledged.

Claims 1-12 and 17-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups I and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/09/2021.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 04/17/2020, 03/10/2021, and 07/09/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobbelaere et al. US 2012/0177381 A1 (hereinafter Dobbelaere) in view of Sipes, Jr. et al. US 2016/0020911 A1 (hereinafter Sipes).
Regarding Claim 13, Dobbelaere teaches an apparatus (optical transceiver, Fig. 2A; Par. 30-43) comprising: a substrate (substrate 201, Fig. 2A); a die (die 205, Fig. 2A) mounted on the substrate (via copper pillars 207 and silicon photonic interposer 203, Fig. 2A; Par. 30-43); at least one photonic chip (silicon photonic interposer 203, Fig. 2A; “The silicon photonic interposer 203 may comprise a CMOS chip…”, Par. 30-43) in communication with the die (die 205 controlling functionality of and providing signals to silicon photonic interposer 203, Fig. 2A; Par. 30-43); wherein the photonic chip is configured for connection with at least one optical fiber (optical fibers 217, 2A; Par. 30-43).
Dobbelaere does not teach at least one electrical device for receiving or transmitting pulse power; wherein the at least one optical fiber is in a power and optical fiber cable and the electrical device is configured for connection with at least one electrical wire in the power and optical fiber cable. However, Sipes teaches an apparatus (Connection Interface device PCB 601 including optical transceiver 602), comprising at least one electrical device for receiving or 
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify Dobbelaere to include at least one electrical device for receiving or transmitting pulse power; wherein the at least one optical fiber is in a power and optical fiber cable and the electrical device is configured for connection with at least one electrical wire in the power and optical fiber cable, because this integrates ultra-high speed communications with low-voltage powering in a simple-to-deploy and reconfigurable network, compatible with power over Ethernet (PoE) infrastructure and capable of achieving power provisioning to end devices at power levels of 100 to 180 watts or more. Further, low voltage power and high speed data may be simultaneously provided to a wide variety of devices via a single cable.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobbelaere as modified by Sipes, in view of Peeters Weem et al. US 2013/0079633 A1 (hereinafter Peeters Weem).
Regarding Claim 16, Dobbelaere as modified by Sipes teaches the apparatus of claim 13.
Dobbelaere as modified by Sipes does not teach a cold plate configured for connection with a cooling line in the cable. However, Peeters Weem teaches an apparatus (remote unit 110 which communicates using high data rate optical signals, Fig. 1; Par. 17-19) comprising a cold plate (faceplate 240, Fig. 3) configured for connection with a cooling line in the cable (cooling tubes 215 in cable 115, Fig. 2 and 3; cooling tubes 215 are configured to communicate a cooling material from the base unit 105 to the remote unit 110. The cooling material is utilized to cool components within the remote unit 110, Par. 20), because this allows a cooling material such as a liquid material or gas suitable for removing heat from electrical components to be provided to the apparatus for cooling components of the apparatus (Par. 20).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to further modify Dobbelaere as modified by Sipes to include a cold plate configured for connection with a cooling line in the cable, because this allows a cooling material such as a liquid material or gas suitable for removing heat from electrical components to be provided to the apparatus for cooling components of the apparatus.

Allowable Subject Matter
Claims 14 and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W LAMBERT whose telephone number is (571)272-7692.  The examiner can normally be reached on Monday to Friday, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571)272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/DAVID W LAMBERT/Examiner, Art Unit 2636